DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application #16/341,568
Claim 1: A method comprising:
analyzing respective signals captured by a first and a second microphone;
determining one or more quality measures based on the analyzing;
determining frequency responses of the signals captured by the first and second microphones when the one or more quality measures satisfy a predefined condition;

determining a difference between the frequency responses of the signals captured by the first and second microphones; and
processing the signal captured by the first microphone relative to the signal captured by the second microphone based upon the difference.

Patent # 9,813,833
Claim 1: A method comprising:
analyzing respective signals captured by each of the first and second microphone;
determining one or more quality measures based on the analysis;
in an instance in which the one or more quality measures satisfy a predefined condition, determining frequency responses of the signals captured by the first and second microphones;
determining a difference between the frequency responses of the signals captured by the first and second microphones; and
processing the signal captured by the first microphone with a filter to correspondingly filter the signal captured by the first microphone and the second microphone based upon the difference.
Claim 2: A method according to claim 1,
wherein analyzing the signals comprises determining a cross-correlation measure between the signals captured by the first and second microphones.

Claim 3: A method according to claim 2,
wherein determining one or more quality measures comprises determining a quality measure based upon a ratio of a maximum absolute value of the cross-correlation measure to a sum of absolute values of the cross-correlation measure.

Claim 4: A method according to claim 2,
wherein determining the one or more quality measures comprises determining a quality measure based upon a standard deviation of one or more prior locations of a maximum absolute value of the cross-correlation measure.

Claim 5: A method according to claim 1, further comprising
analyzing the respective signals and determining the frequency responses when the one or more quality measures satisfy the predefined condition for the respective signals captured by the first and second microphones.

Claim 6: A method according to claim 5, further comprising
estimating an average frequency response based on the signal captured by the first microphone and dependent on an estimated frequency response based on the signal captured by the second microphone.

Claim 7: A method according to claim 5, further comprising
aggregating different time windows for which the one or more quality measures satisfy the predefined condition, and
wherein determining the difference is dependent upon an aggregation of the time windows satisfying the predetermined condition.
Claim 8: A method according to claim 1,
wherein the first microphone is closer to a sound source than the second microphone.

Claim 9: An apparatus comprising
at least one processor and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
analyze respective signals captured by the first and second microphones;
determine one or more quality measures based on the analyzed respective signals;
determine frequency responses of the signals captured by the first and second microphones when the one or more quality measures satisfy a predefined condition;

determine a difference between the frequency responses of the signals captured by the first and second microphones; and
process the signal captured by the first microphone relative to the signal captured by the second microphone based upon the difference.




Claim 10: An apparatus according to claim 9,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to analyze the signals by determining a cross-correlation measure between the signals captured by the first and second microphones.

Claim 11: An apparatus according to claim 10,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine one or more quality measures by determining a quality measure based upon a ratio of a maximum absolute value of the cross-correlation measure to a sum of absolute values of the cross-correlation measure.

Claim 12: An apparatus according to claim 10,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine one or more quality measures by determining a quality measure based upon a standard deviation of one or more prior locations of a maximum absolute value of the cross-correlation measure. 

Claim 13: An apparatus according to claim 9,
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to analyze the signals and determine the frequency responses when the one or more quality measures satisfy the predefined condition for the signals captured by the first and second microphones.



Claim 14: An apparatus according to claim 13,
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to estimate an average frequency response based on the signal captured by the first microphone and dependent on an estimated frequency response based on the signal captured by the second microphone.


Claim 15: An apparatus according to claim 13,
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to aggregate different time windows for which the one or more quality measures based on the similarity analysis satisfy the predefined condition, and wherein determining the difference is dependent upon the aggregation of the time windows satisfying the predetermined condition.

Claim 16: An apparatus according to claim 9,
wherein the first microphone is closer to a sound source than the second microphone.

Claim 17: A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to:
analyze one or more signals captured by a first and a second microphone;
determine one or more quality measures based on the analyzed one or more signals;
determine frequency responses of the signals captured by the first and second microphones when the one or more quality measures satisfy a predefined condition;
determine a difference between the frequency responses of the signals captured by the first and second microphones; and
process the signal captured by the first microphone relative to the signal captured by the second microphone based upon the difference.



Claim 18: A computer program product according to claim 17,
wherein the program code instructions configured to analyze the signals comprise program code instructions configured to determine a cross-correlation measure between the signals captured by the first and second microphones.

Claim 19: A computer program product according to claim 18,
wherein the program code instructions configured to determine one or more quality measures comprise program code instructions configured to determine at least one of a quality measure based upon a ratio of a maximum absolute value of the cross-correlation measure to a sum of absolute values of the cross-correlation measure or a standard deviation of one or more prior locations of the maximum absolute value of the cross-correlation measure.

Claim 20: A computer program product according to claim 17,
wherein the computer-executable program code portions further comprise program code instructions configured to repeatedly analyze the signals and determine the frequency responses when the one or more quality measures satisfy the predefined condition for the signals captured by the first and second microphones.
Claim 2: A method according to claim 1,
wherein analyzing the signals comprises determining a cross-correlation measure between the signals captured by the first and second microphones.

Claim 3: A method according to claim 2,
wherein determining one or more quality measures comprises determining a quality measure based upon a ratio of a maximum absolute value of the cross-correlation measure to a sum of absolute values of the cross-correlation measure.

Claim 4: A method according to claim 2,
wherein determining the one or more quality measures comprises determining a quality measure based upon a standard deviation of one or more prior locations of a maximum absolute value of the cross-correlation measure.

Claim 5: A method according to claim 1, further comprising
repeatedly analyzing the signals and determining the frequency responses in an instance in which the one or more quality measures satisfy the predefined condition, for the signals captured by the first and second microphones during each of a plurality of different time windows.
Claim 6: A method according to claim 5, further comprising
estimating an average frequency response based on the signal captured by the first microphone and dependent on an estimated frequency response based on the signal captured by the second microphone during each of a plurality of different time windows.

Claim 7: A method according to claim 5, further comprising
aggregating different time windows for which the one or more quality measures satisfy the predefined condition, and
wherein determining the difference is dependent upon an aggregation of the time windows satisfying a predetermined condition.Claim 8: A method according to claim 1,
wherein the first microphone is closer to a sound source than the second microphone. 
Claim 9: An apparatus comprising
at least one processor and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
analyze respective signals captured by the first and second microphones;
determine one or more quality measures based on the analyzed respective signals;
in an instance in which the one or more quality measures satisfy a predefined condition, determine frequency responses of the signals captured by the first and second microphones;
determine a difference between the frequency responses of the signals captured by the first and second microphones; and
process the signal captured by the first microphone with a filter to correspondingly filter the signal captured by the first microphone relative to the signal captured by the second microphone based upon the difference.

Claim 10: An apparatus according to claim 9,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to analyze the signals by determining a cross-correlation measure between the signals captured by the first and second microphones.

Claim 11: An apparatus according to claim 10,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine one or more quality measures by determining a quality measure based upon a ratio of a maximum absolute value of the cross-correlation measure to a sum of absolute values of the cross-correlation measure.

Claim 12: An apparatus according to claim 10,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine one or more quality measures by determining a quality measure based upon a standard deviation of one or more prior locations of a maximum absolute value of the cross-correlation measure.

Claim 13: An apparatus according to claim 9,
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to repeatedly analyze the signals and determine the frequency responses in an instance in which the one or more quality measures satisfy a predefined condition, for the signals captured by the first and second microphones during each of a plurality of different time windows.

Claim 14: An apparatus according to claim 13,
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to estimate an average frequency response based on the signal captured by the first microphone and dependent on an estimated frequency response based on the signal captured by the second microphone during each of a plurality of different time windows.

Claim 15: An apparatus according to claim 13,
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to aggregate different time windows for which the one or more quality measures based on the similarity analysis satisfy the predefined condition, and wherein determining the difference is dependent upon the aggregation of the time windows satisfying the predetermined condition.

Claim 16: An apparatus according to claim 9,
wherein the first microphone is closer to a sound source than the second microphone.

Claim 17: A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to:
analyze respective signals captured by each of the first and second microphone;
determine one or more quality measures based on the analysis;
in an instance in which the one or more quality measures satisfy a predefined condition, determine frequency responses of the signals captured by the first and second microphones;
determine a difference between the frequency responses of the signals captured by the first and second microphones; and
           process the signal captured by the first microphone with a filter to correspondingly filter the signal captured by the first microphone and the second microphone based upon the difference.
Claim 18: A computer program product according to claim 17,
wherein the program code instructions configured to analyze the signals comprise program code instructions configured to determine a cross-correlation measure between the signals captured by the first and second microphones.

Claim 19: A computer program product according to claim 18,
wherein the program code instructions configured to determine one or more quality measures comprise program code instructions configured to determine at least one of a quality measure based upon a ratio of a maximum absolute value of the cross-correlation measure to a sum of absolute values of the cross-correlation measure or a standard deviation of one or more prior locations of the maximum absolute value of the cross-correlation measure.

Claim 20: A computer program product according to claim 17,
wherein the computer-executable program code portions further comprise program code instructions configured to repeatedly analyze the signals and determine the frequency responses in an instance in which the one or more quality measures satisfy the predefined threshold for the signals captured by the first and second microphones during each of a plurality of different time windows.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen et al. (US #2017/0078790).

Regarding Claim 1, Yen discloses a method (Figs. 1-8) comprising:
analyzing respective signals captured by a first and a second microphone (Yen ¶0034 discloses an external microphone 108 [first microphone; ¶0014]; ¶0035 discloses an internal microphone 106 [second microphone; ¶0014]; Fig. 1, Fig. 7: steps 702-710);
determining one or more quality measures based on the analyzing (Yen ¶0035 discloses the internal microphone 106 is located inside the user's ear canal. When the ITE module(s) 202 [Fig. 2] provides good acoustic isolation from outside environment [e.g., providing a good seal], the user's voice is transmitted to the internal microphone 106 mainly through body conduction. Due to the anatomy of human body, the high-frequency content of the body-conducted voice is severely attenuated compared to the low-frequency content and often falls below a predetermined noise floor [i.e., quality measure]);
determining frequency responses of the signals captured by the first and second microphones when the one or more quality measures satisfy a predefined condition (Yen ¶0036 discloses Fig. 3 shows an example of waveforms and spectral distributions of signals 302 and 304 captured by the external microphone 108 and the internal microphone 106, respectively. The signals 302 and 304 include the user’s voice. ¶0037 discloses Fig. 4 shows another example of the waveforms and spectral distributions of signals 402 and 404 captured by external microphone 108 and internal microphone 106, respectively. The signals 402 and 404 include only wind noise);
determining a difference between the frequency responses of the signals captured by the first and second microphones (Yen ¶0036 discloses the voice picked up by the internal microphone 106 has a much stronger spectral tilt toward the lower frequency. The higher-frequency content of signal 304 in the example waveforms is severely attenuated and thus results in a much narrower effective bandwidth compared to signal 302 picked up by the external microphone. ¶0037 discloses the substantial difference in the signals 402 and 404 indicate that wind noise is evidently present at the external microphone 108 but is largely shielded from the internal microphone 106 in this example); and
processing the signal captured by the first microphone relative to the signal captured by the second microphone based upon the difference (Yen ¶0040 discloses a block diagram of DSP 112 [Fig. 6] suitable for fusion of microphone signals. The signals xin and xex are signals representing sounds captured from, respectively, the internal microphone 106 and external microphone 108. ¶0041 discloses the signals xin and xex are first processed by a noise tracking/noise reduction [NT/NR] modules 602 and 604 to obtain running estimate of the noise level picked up at each microphone. Optionally, noise reduction [NR] can be performed by NT /NR modules 602 and 604 by utilizing the estimated noise level. The microphone signals xin and xex with or without NR, and noise estimates [e.g., "external noise and SNR estimates" output from NT/NR 602 and/or "internal noise and SNR estimates" output from NT/NR 604] from the NT/NR modules 602 and 604 are sent to a microphone spectral alignment [MSA] module 606, where a spectral alignment filter is adaptively estimated and applied to the internal microphone signal xin. ¶0042 discloses the external microphone signal xex, the spectrally-aligned internal microphone signal xin, align, and the estimated noise levels at both microphones 106 and 108 are then sent to a microphone signal blending [MSB] module 608, where the two microphone signals are intelligently combined based on the current signal and noise conditions to form a single output with optimal voice quality).

Claims 9 and 17 are rejected for the same reasons as set forth in Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US #2017/0078790).

Regarding Claim 2, Yen discloses a method according to claim 1, but may not implicitly disclose wherein analyzing the signals comprises determining a cross-correlation measure between the signals captured by the first and second microphones.
However, Yen explicitly teaches determining a cross-correlation measure between the signals captured by the first and second microphones (Yen ¶0055 discloses if the ear canal is effectively shielded from outside acoustic environment, the voice signal would be the only contributor to the cross-correlation term at the numerator in Eq. 3).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify since the acoustic leakage between the outside environment and the ear canal becomes significant, the filter estimated based on Eq. (3) is no longer an MMSE estimator of Eq. (2) because the noise leaked into the ear canal also contributes to the cross-correlation between the microphone signals that can result in the estimator in Eq. (3) to be bi-modal distribution, with the mode associated with voice representing the unbiased estimator and the mode associated with noise contributing to the bias (as taught by Yen, ¶0056) since proper adaptation control is required to minimize the impact of acoustic leakage (Yen, ¶0056).

Regarding Claim 3, Yen discloses a method according to claim 2, but may not implicitly disclose wherein determining one or more quality measures comprises determining a quality measure based upon a ratio of a maximum absolute value of the cross-correlation measure to a sum of absolute values of the cross-correlation measure.
However, Yen explicitly teaches wherein determining one or more quality measures comprises determining a quality measure based upon a ratio of a maximum absolute value of the cross-correlation measure to a sum of absolute values of the cross-correlation measure (Yen ¶0055 discloses if the ear canal is effectively shielded from outside acoustic environment, the voice signal would be the only contributor to the cross-correlation term at the numerator in Eq. 3).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify since the acoustic leakage between the outside environment and the ear canal becomes significant, the filter estimated based on Eq. (3) is no longer an MMSE estimator of Eq. (2) because the noise leaked into the ear canal also contributes to the cross-correlation between the microphone signals that can result in the estimator in Eq. (3) to be bi-modal distribution, with the mode associated with voice representing the unbiased estimator and the mode associated with noise contributing to the bias (as taught by Yen, ¶0056) since proper adaptation control is required to minimize the impact of acoustic leakage (Yen, ¶0056).

Regarding Claim 4, Yen discloses a method according to claim 2, but may not implicitly disclose wherein determining the one or more quality measures comprises determining a quality measure based upon a standard deviation of one or more prior locations of a maximum absolute value of the cross-correlation measure.
However, Yen explicitly teaches wherein determining the one or more quality measures comprises determining a quality measure based upon a standard deviation of one or more prior locations of a maximum absolute value of the cross-correlation measure (Yen ¶0055 discloses if the ear canal is effectively shielded from outside acoustic environment, the voice signal would be the only contributor to the cross-correlation term at the numerator in Eq. 3).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify since the acoustic leakage between the outside environment and the ear canal becomes significant, the filter estimated based on Eq. (3) is no longer an MMSE estimator of Eq. (2) because the noise leaked into the ear canal also contributes to the cross-correlation between the microphone signals that can result in the estimator in Eq. (3) to be bi-modal distribution, with the mode associated with voice representing the unbiased estimator and the mode associated with noise contributing to the bias (as taught by Yen, ¶0056) since proper adaptation control is required to minimize the impact of acoustic leakage (Yen, ¶0056).

Claims 10-12 and 18-19 are rejected for the same reasons as set forth in Claims 2-4.

Regarding Claim 5, Yen discloses a method according to claim 1, but may not implicitly disclose further comprising analyzing the respective signals and determining the frequency responses when the one or more quality measures satisfy the predefined condition for the respective signals captured by the first and second microphones.
However, Yen explicitly teaches analyzing the respective signals and determining the frequency responses when the one or more quality measures satisfy the predefined condition for the respective signals captured by the first and second microphones (Yen ¶0057-¶0061 discloses: “The spectral alignment filter in Eq. 3 can be converted into time-domain representation. The spectrally-aligned internal microphone signal can be obtained by applying the spectral alignment filter to the internal microphone signal”. “Many adaptive filtering approaches can be adopted to implement the filter defined in Eq. 4”. “The base smoothing constant determines how fast the running estimates are updated”. “The filter adaptation shown in Eq. 8 can require matrix inversion. As the filter length N increases, this becomes both computationally complex and numerically challenging” and “Similar to the direct approach shown in Eqs. 8-11, the speech likelihood estimate can be used to control the filter adaptation in order to minimize the impact of acoustic leakage on filter adaptation”).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify since the acoustic leakage between the outside environment and the ear canal becomes significant, the filter estimated based on Eq. (3) is no longer an MMSE estimator of Eq. (2) because the noise leaked into the ear canal also contributes to the cross-correlation between the microphone signals that can result in the estimator in Eq. (3) to be bi-modal distribution, with the mode associated with voice representing the unbiased estimator and the mode associated with noise contributing to the bias (as taught by Yen, ¶0056) since proper adaptation control is required to minimize the impact of acoustic leakage (Yen, ¶0056).

Regarding Claim 6, Yen discloses a method according to claim 5, but may not implicitly disclose further comprising estimating an average frequency response based on the signal captured by the first microphone and dependent on an estimated frequency response based on the signal captured by the second microphone.
However, Yen explicitly teaches estimating an average frequency response based on the signal captured by the first microphone and dependent on an estimated frequency response based on the signal captured by the second microphone (Yen ¶0057-¶0061 discloses: “The spectral alignment filter in Eq. 3 can be converted into time-domain representation. The spectrally-aligned internal microphone signal can be obtained by applying the spectral alignment filter to the internal microphone signal”. “Many adaptive filtering approaches can be adopted to implement the filter defined in Eq. 4”. “The base smoothing constant determines how fast the running estimates are updated”. “The filter adaptation shown in Eq. 8 can require matrix inversion. As the filter length N increases, this becomes both computationally complex and numerically challenging” and “Similar to the direct approach shown in Eqs. 8-11, the speech likelihood estimate can be used to control the filter adaptation in order to minimize the impact of acoustic leakage on filter adaptation”).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify since the acoustic leakage between the outside environment and the ear canal becomes significant, the filter estimated based on Eq. (3) is no longer an MMSE estimator of Eq. (2) because the noise leaked into the ear canal also contributes to the cross-correlation between the microphone signals that can result in the estimator in Eq. (3) to be bi-modal distribution, with the mode associated with voice representing the unbiased estimator and the mode associated with noise contributing to the bias (as taught by Yen, ¶0056) since proper adaptation control is required to minimize the impact of acoustic leakage (Yen, ¶0056).

Claims 13-14 and 20 are rejected for the same reasons as set forth in Claims 5-6.

Regarding Claim 7, Yen discloses a method according to claim 5, but may not implicitly disclose further comprising aggregating different time windows for which the one or more quality measures satisfy the predefined condition, and wherein determining the difference is dependent upon an aggregation of the time windows satisfying the predetermined condition.
However, Yen explicitly teaches aggregating different time windows for which the one or more quality measures satisfy the predefined condition, and wherein determining the difference is dependent upon an aggregation of the time windows satisfying the predetermined condition (Yen ¶0073 and ¶0076-¶0077 discloses: "The primary purpose of the MSB module 608 is to combine the external microphone signal xex(n) and the spectrally-aligned internal microphone signal xin, align(n) to generate an output signal with the optimal trade-off between noise reduction and voice quality. This process can be implemented in either the time domain or subband domain. While the time-domain blending provides a simple and intuitive way of mixing the two signals, the subband-domain blending offers more control flexibility and thus a better potential of achieving a better trade-off between noise reduction and voice quality.", "The transition process for the value of gSB can be discrete and driven by the estimate of the noise level at the external microphone (PNZ,ex) provided by the NT/NR module 602. For example, the range of noise level may be divided into (L+1) zones, with zone 0 covering quietest conditions and zone L covering noisiest conditions. The upper and lower thresholds for these zones should satisfy: ... ", and "Because the noise condition changes at a much slower pace than the sampling frequency, the microphone signals can be divided into consecutive frames of samples and a running estimate of noise level at an external microphone can be tracked for each frame, denoted as PNZ,ex(m), where m is the frame index. Ideally, perceptual-based frequency weighting should be applied when aggregating the estimated noise spectral power into the fullband noise level estimate. This would make PNZ,ex(m) better correlate to the perceptual impact of current environment noise.").
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify since the acoustic leakage between the outside environment and the ear canal becomes significant, the filter estimated based on Eq. (3) is no longer an MMSE estimator of Eq. (2) because the noise leaked into the ear canal also contributes to the cross-correlation between the microphone signals that can result in the estimator in Eq. (3) to be bi-modal distribution, with the mode associated with voice representing the unbiased estimator and the mode associated with noise contributing to the bias (as taught by Yen, ¶0056) since proper adaptation control is required to minimize the impact of acoustic leakage (Yen, ¶0056).

Claim 15 is rejected for the same reasons as set forth in Claim 7.

Regarding Claim 8, Yen discloses a method according to claim 1, but may not implicitly disclose wherein the first microphone is closer to a sound source than the second microphone.
However, Yen explicitly teaches wherein the first microphone is closer to a sound source than the second microphone (Yen Fig. 2 shows an example headset 200. The headset 200 includes example inside-the-ear [ITE] module(s) 202 and behind-the-ear [BTE] modules 204 and 206 for each ear of a user. The ITE module(s) 202 are configured to be inserted into the user's ear canals. The BTE modules 204 and 206 are configured to be placed behind the user's ears).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify since the acoustic leakage between the outside environment and the ear canal becomes significant, the filter estimated based on Eq. (3) is no longer an MMSE estimator of Eq. (2) because the noise leaked into the ear canal also contributes to the cross-correlation between the microphone signals that can result in the estimator in Eq. (3) to be bi-modal distribution, with the mode associated with voice representing the unbiased estimator and the mode associated with noise contributing to the bias (as taught by Yen, ¶0056) since proper adaptation control is required to minimize the impact of acoustic leakage (Yen, ¶0056).

Claim 16 is rejected for the same reasons as set forth in Claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651